HARMONY METALS, INC. 330 84th Street, No. 4 Miami, FL33141 February 3, 2011 United States Securities and Exchange Commission Washington, D.C.20549 Re:Harmony Metals, Inc. Registration Statement on Form S-1 File No. 333-170408 REQUEST FOR ACCELERATION OF EFFECTIVE DATE Dear Sir or Madam: Harmony Metals, Inc. (the “Company”) hereby requests the acceleration of the effective date of the above referenced Registration Statement to occur at 10:00 a.m. on February 4, 2011, or as soon thereafter as may be practicable. This will acknowledge that: · Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely yours, HARMONY METALS, INC. By: /s/ Patrick A. Norton Patrick A. Norton President and CEO
